                                          15 Filed 11/30/20
          Case 1:20-cv-05189-JPC Document 14       12/01/20 Page 1 of 2




                                 MAHER & PITTELL, LLP
                                           ATTORNEYS AT LAW
Reply To:                                                                             Long Island Office
42-40 Bell Blvd, Suite 302                                                       10 Bond St, Suite 389
Bayside, New York 11361                                                   Great Neck, New York 11021
Tel (516) 829-2299                                                                  Tel (516) 829-2299
jp@jpittell.com                                                                         jp@jpittell.com

November 30, 2020
                                                          12/1/2020
Hon. John P. Cronan
U.S. District Court
500 Pearl St.
New York, NY 10007

Re:     U.S. v. 12,860 in U.S. Currency, 20 cv. 5189

Dear Judge Cronan:

       I was previously appointed by Your Honor, pursuant to the CJA Act, to serve as counsel for
George Bouyagian so that he can file a Claim and serve an Answer the Complaint filed in the above
referenced matter.

        On this date, I filed a Claim on behalf of Mr. Bouyagian. Pursuant to 18 U.S.C.
§983(a)(4)(A), which references Rule G(5)(a)(i)(C) of the Federal Rules of Civil Procedure
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the Claim is
required to be signed by the Claimant (Mr. Bouyagian) under penalty of perjury. The currently filed
Claim is not signed by Mr. Bouyagian. I have sent a copy to him requesting he sign and return it to
me. I was counsel to Mr. Bouyagian in the underlying criminal case during which the seizure of the
currency at issue occurred. As such, the information set forth in the Claim is based my knowledge
of the underlying criminal case and conversations with Mr. Bouyagian. Accordingly, I anticipate that
Mr. Bouyagian will sign the Claim.

        The deadline for filing a Claim is today. In order to protect Mr. Bouyagian’s interest, I filed
the unsigned Claim on his behalf. It is my intention to supplement, or replace, the filing with a
Claim signed by Mr. Bouyagian. However, as the Pandemic has significantly restricted inmate
access to mail, email and telephones, there may be delay in my receiving the signed Claim from Mr.
Bouyagian.

         In light of the foregoing, please accept this letter in lieu of a formal motion granting me leave
to later supplement or replace the currently filed Claim with one which is signed by Mr. Bouyagian.
                                        14 Filed 12/01/20
        Case 1:20-cv-05189-JPC Document 15       11/30/20 Page 2 of 2




      I have conferred with the Government and they do no object to this application.


                                             Respectfully submitted,
                                             /s/
                                             Jeffrey G. Pittell

cc:   Louis Pellegrino, AUSA
      George Bouyagian


                               Mr. Pittell's motion requesting leave to replace the currently filed Notice of
                               Claim (Dkt. 13) with one bearing Mr. Bouyagian's signature once it is received
                               is GRANTED. Absent further leave of Court, Mr. Pittell must replace the
                               Notice of Claim by December 21, 2020.

                               SO ORDERED.
                                                                  ___________________________
                               Date: December 1, 2020             JOHN P. CRONAN
                                     New York, New York           United States District Judge
